Order entered May 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00538-CV

       IN RE PATRICK DOAK, JERRY ZEMANSKI AND STEVEN BIN, Relators


                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00538-2013

                                           ORDER
       The Court has before it relators’ petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by May 10, 2013.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE